               Case 1:15-cr-00867-RMB Document 699
                                               698 Filed 01/21/21
                                                         01/15/21 Page 1 of 2




ROBERT M. CARY
  (202) 434-5175
  rcary@wc.com


                                                                    The Court is aware of the stay. No action by
                                                                    the District Court is called for or
                                            January 15, 2021        appropriate at this time.

  Via ECF

  Hon. Richard M. Berman
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan U.S. Courthouse                                 1/21/2021
  500 Pearl Street
  New York, New York 10007

             Re:   United States v. Türkiye Halk Bankasi A.Ş., S6 15 Cr. 867 (RMB)

  Dear Judge Berman:

           Türkiye Halk Bankasi A.Ş. (Halkbank) respectfully moves this Court to vacate all pretrial,
  trial, and related deadlines in this case pursuant to the Second Circuit’s December 23, 2020 order
  staying all proceedings during the pendency of Halkbank’s foreign sovereign immunity appeal.

          On August 10, 2020, Halkbank moved to dismiss the operative indictment on foreign
  sovereign immunity grounds. ECF No. 646. This Court denied that motion on October 1, 2020.
  ECF No. 674. Halkbank appealed to the Second Circuit, which granted a stay during the pendency
  of that appeal. ECF Nos. 679, 696. Pursuant to that court’s expedited scheduling order, all briefs
  are to be filed by March 17, 2021. Order, Case No. 20-3499 (2d Cir. Dec. 23, 2020), ECF No. 50.
  During the pendency of Halkbank’s appeal, this Court “may take actions only in aid of the appeal
  or to correct clerical errors, and may not adjudicate substantial rights directly involved in the
  appeal.” Int’l Ass’n of Machinists & Aerospace Workers, AFL-CIO v. E. Air Lines, Inc., 847 F.2d
  1014, 1017 (2d Cir. 1988) (internal quotation marks and citations omitted).

         Halkbank respectfully moves this Court to vacate all pretrial, trial, and related deadlines in
  this Court. Many of the deadlines will expire before the Second Circuit takes the case under
  submission. See ECF No. 686 (current scheduling order). Halkbank respectfully suggests this
  Court order the parties to file a joint status report no later than ten days after the Second Circuit’s
  mandate issues. Undersigned counsel has conferred with counsel for the government who takes
  no position on the requested relief.
        Case 1:15-cr-00867-RMB Document 699
                                        698 Filed 01/21/21
                                                  01/15/21 Page 2 of 2


January 15, 2021
Page 2

                                         Respectfully,

                                         /S Robert M. Cary

                                         Robert M. Cary
